NUMBER 13-20-00169-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                          Appellant,

                                            v.

MIGUEL MARTINEZ,                                                              Appellee.


                   On appeal from the 332nd District Court
                         of Hidalgo County, Texas.


                          MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
          Memorandum Opinion by Chief Justice Contreras

      Appellee Miguel Martinez, the former police chief of Sullivan City, Texas, was

indicted on one count of theft and two counts of abuse of official capacity. See TEX. PENAL

CODE ANN. §§ 31.03, 39.02. Appellant, the State of Texas, argues by one issue that the

trial court erred by granting appellee’s motion to suppress. We reverse and remand.
                                   I.     BACKGROUND

       The evidence at issue is a video recording made by Sullivan City police officer

Daniel Duran with his cell phone camera. It is undisputed that the video is a second-hand

recording of surveillance footage originally obtained from the Sullivan City Police

Department evidence storage room and other rooms. It is also undisputed that Duran

recorded only parts of the surveillance footage with his cell phone camera and that there

is a gap of more than two hours between the third and fourth parts of the recording.

       In his May 24, 2016 motion to suppress, appellee argued that the subject video

recording should be excluded from evidence because: (1) “Texas Rule of Evidence 901

indicates that authentication of a videotape is a condition precedent to admissibility”; (2)

the video is “inadmissible hearsay, a violation of the Confrontation Clause of the Sixth

Amendment, and a violation of [appellee]’s constitutional right to due process”; and (3)

the video “contained exculpatory evidence that was neither preserved [sic] and may have

been intentionally destroyed and/or deleted by Sullivan City personnel at the police

department.”

       At a hearing on November 1, 2016, Sullivan City Police Department officer Daniel

Duran, testified that he, appellee, officer Reynaldo Cortes, and officer Angel De La Mora

were cleaning an evidence storage room on May 21, 2015, when Duran observed De La

Mora place “some green leafy substance into a bottle and he closed the cap on it.” When

defense counsel asked Duran why he did not stop De La Mora or “do anything” when he

took the substance, Duran replied that he had been “dispatched to a call” by appellee.

The following day, De La Mora confessed to Duran that he had taken marijuana and put

it in bottles of alcohol for his father for medicinal purposes, but Duran thought that De La



                                             2
Mora was joking, so he did not report it.

       Later, however, Duran became suspicious and so he sought to review surveillance

video footage from the evidence storage room taken on May 21. He viewed the

surveillance footage on May 25 and determined that the green substance taken by De La

Mora from the evidence room was in fact marijuana which had been recovered as

evidence from an abandoned house a year earlier. Duran made a video recording of the

surveillance footage with his cell phone “[b]ecause [he] feared someone was going to try

and delete it.” Duran acknowledged that, before he reviewed the surveillance footage in

the booking room of the police station, he disconnected a camera in that room so that

other officers in the dispatch office would not be able to see what he was doing. He did

not record the entire surveillance video with his cell phone, but rather only “[t]he portion

that showed a crime being committed.” Duran copied his cell phone video onto a DVD

and gave it to investigator Bobby Garcia of the Texas Ranger Division of the Department

of Public Safety. Duran testified that he gave the video to the Texas Rangers rather than

Sullivan City police because “there had been several instances of suspicion of corruption”

involving De La Mora in the past. Later, Garcia obtained a search warrant for the original

surveillance footage, but it had been automatically erased by the video surveillance

system because too much time had elapsed since the footage was recorded.

       As to the subject video recording, defense counsel argued:

       I am suggesting that it’s like a videotape. I can’t take—you can’t—the
       [p]olice don’t get the right to take parts of a video at their discretion when
       they have an ability to download the entirety of it and then hand you parts
       of it, and not only hand you parts of it, I don’t get to question things that are
       inconsistent like he says I was dispatched out to another area, the dispatch
       logs show otherwise. There was no call. We have a dispatch log.

       It's inconsistent with what he is saying. So with respect to the videotape, we
       are asking the Court to suppress the videotape because it’s—it’s not the

                                              3
        original. It’s not the entire thing and we lose our right to confront witnesses
        in that connection.

In making its ruling, the trial court stated: “Let’s get this one over with. I mean, it’s clear

that he selectively took a photograph or portions of it and not the entire thing. Your Motion

to Suppress is granted on the video.” The parties did not request findings of fact and

conclusions of law, and none were filed. This appeal followed. 1 See TEX. CODE CRIM.

PROC. ANN. art. 44.01(a)(5) (permitting the State to appeal an order granting a motion to

suppress evidence in a criminal case).

                                           II.      DISCUSSION

A.      Standard of Review and Applicable Law

        We review a trial court’s ruling on a motion to suppress evidence for an abuse of

discretion under a bifurcated standard. Wells v. State, 611 S.W.3d 396, 405 (Tex. Crim.

App. 2020). When the trial court makes express findings of fact in a suppression hearing,

we afford almost total deference to those findings as long as they are supported by the

record. State v. Granville, 423 S.W.3d 399, 404 (Tex. Crim. App. 2014). The same

standard is applied when reviewing the trial judge’s application of law to questions of fact

when resolution of those questions depends on an assessment of credibility and

demeanor. Wells, 611 S.W.3d at 405; Johnson v. State, 414 S.W.3d 184, 192 (Tex. Crim.

App. 2013). On the other hand, mixed questions of law and fact which do not hinge on

assessments of credibility or demeanor are reviewed de novo. Wells, 611 S.W.3d at 405–



        1 The trial court also granted appellee’s motion to quash all three counts in the indictment. In 2018,
we reversed the trial court’s ruling on the motion to quash, but held that we lacked jurisdiction to consider
the suppression ruling because it had not been reduced to writing. State v. Martinez, 548 S.W.3d 751, 760
(Tex. App.—Corpus Christi–Edinburg 2018, no pet.) (noting that an appeal by the State under article 44.01
of the Texas Code of Criminal Procedure “must be from a signed, written order”). The trial court signed a
written order granting the motion to suppress on March 16, 2020.


                                                      4
06. We will sustain the trial court’s ruling if it is correct under any applicable theory of law.

Wells, 611 S.W.3d at 405–06.

       Even under an abuse of discretion standard, a trial court has no discretion in

determining what the law is or applying the law to the facts. See State v. Ballard, 987

S.W.2d 889, 893 (Tex. Crim. App. 1999) (“Misapplication of the law to the facts of a

particular case is a per se abuse of discretion.”); see also In re Geomet Recycling LLC,

578 S.W.3d 82, 91 (Tex. 2019); State v. Kurtz, 152 S.W.3d 72, 81 (Tex. Crim. App. 2004)

(Holcomb, J., dissenting). Thus, a failure by a trial court to analyze or apply the law

correctly constitutes an abuse of discretion. See Ballard, 987 S.W.2d at 893.

       “To satisfy the requirement of authenticating or identifying an item of evidence, the

proponent must produce evidence sufficient to support a finding that the item is what the

proponent claims it is.” TEX. R. EVID. 901(a).

B.     Analysis

       The Texas Court of Criminal Appeals has held that “[v]ideo recordings without

audio are treated as photographs and are properly authenticated when it can be proved

that the images accurately represent the scene in question and are relevant to a disputed

issue.” Fowler v. State, 544 S.W.3d 844, 849 (Tex. 2018) (citing Huffman v. State, 746

S.W.2d 212, 222 (Tex. Crim. App. 1988)). The uncontroverted testimony provided at the

suppression hearing established that Duran’s cell phone video recording accurately

represented those portions of the original surveillance footage which he chose to record;

and it is undisputed that the surveillance footage accurately represented the scenes, in

the evidence storage room and elsewhere, which it purported to depict. That is all the

State needed to provide in order to meet its burden, under Texas Rule of Evidence 901,



                                               5
to authenticate the evidence. See id.; see also TEX. R. EVID. 901.

        The trial court explained that the cell phone video was being suppressed because

Duran “selectively” recorded portions of the surveillance footage rather than recording

“the entire thing.” However, there is no rule of evidence or other authority requiring “the

entire thing” to be offered into evidence in order for a part of the whole to be admissible.2

Instead, whether a video recording is “complete” goes to the weight of the evidence, not

its admissibility. See Robinson v. State, 739 S.W.2d 795, 802 (Tex. Crim. App. 1987);

see also Rocha v. State, No. 05-18-00161-CR, 2019 WL 1467964, at *7 (Tex. App.—

Dallas Apr. 3, 2019, pet. ref’d) (noting that “appellant’s complaints about the accuracy or

completeness of the video bear on the weight of the evidence and not its admissibility”);

Manis v. State, No. 05-08-00459-CR, 2009 WL 1815468, at *10 (Tex. App.—Dallas June

26, 2009, no pet.) (mem. op.) (finding video recording properly authenticated, despite the

fact that it had been edited to remove certain content, where witness testified that “he

saved relevant portions of the recordings and that he did not edit any of the portions that

he saved”). 3


        2   The Rule of Optional Completeness provides:
        If a party introduces part of an act, declaration, conversation, writing, or recorded
        statement, an adverse party may inquire into any other part on the same subject. An
        adverse party may also introduce any other act, declaration, conversation, writing, or
        recorded statement that is necessary to explain or allow the trier of fact to fully understand
        the part offered by the opponent. “Writing or recorded statement” includes a deposition.
TEX. R. EVID. 107. Appellee did not argue that the evidence was inadmissible under this rule. In any event,
such an argument would lack merit because the rule governs the inclusion of evidence, not the exclusion
of evidence, and thus could not be a valid basis for the trial court’s ruling. See Lomax v. State, 16 S.W.3d
448, 450 (Tex. App.—Waco 2000, no pet.).
         3 The dissent argues that “when the evidence contains multiple layers of video footage, each layer

of footage needs to be authenticated”; however, each layer was authenticated in this case. In particular, as
noted above, Duran’s cell phone video accurately represented the portions of the surveillance footage which
he chose to record, and the surveillance footage accurately represented the scenes which it purported to
depict.



                                                      6
        On this record, the trial court failed to apply the law correctly and therefore abused

its discretion to the extent it granted the motion to suppress on grounds that the video

was not properly authenticated. Ballard, 987 S.W.2d 889, 893. Moreover, there are no

other theories of law applicable to the case and supported by the record which could

support the trial court’s judgment. In particular, although appellee’s written motion to

suppress argued that the video was inadmissible hearsay, a violation of the Confrontation

Clause, and a product of “intentional[] destr[uction] and/or delet[ion] by Sullivan City

personnel,” those grounds were not developed by testimony at the hearing. Accordingly,

the State’s issue is sustained.

                                            III.     CONCLUSION

        We reverse the trial court’s judgment and remand for further proceedings

consistent with this memorandum opinion.

                                                                              DORI CONTRERAS
                                                                              Chief Justice

Dissenting Memorandum Opinion by Justice Silva.

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
20th day of January, 2022.




         Further, the dissent suggests that the trial court could have concluded that “Duran intentionally
excluded portions of the footage that may have exonerated Martinez.” There was no evidence, aside from
the unexplained time gap between parts three and four of the subject exhibit, which would have supported
such a finding. Even if the trial court explicitly made this finding, that would not change the fact that the cell
phone recording accurately represented the scenes it purported to depict.


                                                        7